. ™ Case 1:21-cv-00176-PLM-PJG ECF No.1, PagelD.1 Filed 09/12/19 Page 1of5

. MicD (Rev.5/13} General Civit Complaint

 

 

UNITED STATES DISTRICT COURT gq
EASTERN DISTRICT OF MICHIGAN

Mz: Grand, David R.
Filed: 09-12-2079

CMP BRADLEY V. BENTON HARBOR POLICE DEPARTMENT (DA)

; /_, Plaintiff(s),
ey Case: 4:19-cv-
. brde broth cane SQ

Defendant(s).
furtan Hal bor police dept. a
COMPLAINT

I. Defendant(s). Print the full name for each defendant. If there are more defendants, use additional pages
to provide their names.

Name of Defendant(s)
I Megee. EL paler Dept.
2 Vic h gar bepol{ment Oh) pofle@Ti WS.

3.

 

4,

 

5.

 

Il. Statement of claim. Briefly state the facts of your case. Describe how each defendant is involved, and
exactly what each defendant did, or failed to do. Include names of any other persons involved, dates, and
places. You may use additional paper if necessary.

L 10 Meg te Cane to tha polo Of fyi.a On  Y97
wav kyda st on @ Calf of afalek iblytert, be MNeged
Chefked me aud Alleged! L po sesxed’ ponte! SUbskuwees

 
~ MIED (Rev.5/13} General Civil Complaint

 

Po
Case 1:21-cv-00176-PLM-PJG ECF No.1, PagelD.2 Filed 09/12/19 Page 2 of5 '

End perer adh tetefes/ G__frelel fest,

hl atested/ api! Lag Sart tr aree/.,

Sota, mes Of tho! the Michignp Stq 7e_
Ome la confirmed thet NO Cop tote suf stances
was fussed aft aL, VA

 

 

 

 

 

Il. Relief. Briefly state exactly what you want the court to do for you.

ate for piscnd tn ard fy She
a, a had pilot He palole. SavrtienS antl
Extn on OF Myeh Gan {dere ke 19 ofl
As well fe Sveabewer for Yento! bea tbe SSO
Gn fof Compasation by Payment of Marr ng

 

 

 

 

 
 

» MIED (Rev.5/13) General Civil Complaint

Case 1:21-cv-00176-PLM-PJG ECF No.1, PagelD.3 Filed 09/12/19 Page 3of5

 

 

IV. Additional Information. — Briefly enter any additional information, you may use additional paper.

 

 

 

 

 

 

V. Demand for Jury Trial. Check this box if you want your case to be decided by a jury, instead of a judge.

 Plainttt demands a jury trial on all issues.

Dated: om {3S “roof?

 

Plaintiff’ s Signature

Ld«de bya laf

Plaintiff's Printed Name

[23Y LBfoaud Lda /

Street Address

f . r
WileS Py /chry an ¥G/a0
City, State, Zip Code /
WA 33P-/S VO
Telephone Number

mb Lol Brodley Chol pual corr

E-mail Address

 
 

@ © — or 7 Gp anes
erp 13 2019 SEP Ean
@ : on
Po DBE SEUUT Clerk
Lh hegard +a +e Won
© Jo Ugerrept Qe of Jee gion Lf
e

Lihvl/ be pegs og AM choket
AMS OF gdllHonal The
priimuhg La0dS8ut filed — Wok
@ 45 2 eeppcr® laasyct putt fr rade
Vs Th Mb 00 Wheh vas
necer Fle Woy,
Forte mor I wuld! ke
fill COMO San lee Kegar dey wae
U~ Benton Harber pole. depar’ment
LOS,

®
Tok Vol P- (EF ~r0lf¥

 
Case 1:21-cv-00176-PLM-PJG ECF No.1, PagelD.5 Filed 09/12/19 Page5of5

     

Mr. Wade Bradley : COEUAEOES BOVIS Way ope ae os
1734 Broa away St Apt Ici GRAND BUGPIOS ii 4 ame ees,
” eae! ‘
Niles, MI 49120 oe YR OLESEN TEP eS Ota my pnt agg eee
ayer
oe iat }
Pe RE le
; ae et
op 12088 United Stakes ooh ot Afpease
, for PH Si xth Creu it

ee ene CT “pate steel hooms39
ee Potter stewart v5. Courthotse_
Cinci'nn gf off0 ¥ SDE
Ans.
Ler psiicr

S5202—dseeqq PD ly eg pe PEP op PLP peg fpdbepbafe gd;

 

 
